ITEMID: 001-5093
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: CASELLI v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1959 and living in Florence.
A.
G.S and R.S. were the owners of an apartment in Florence, which they had let to E.Z.
In a writ served on the tenant on 22 June 1987 they communicated their intention to terminate the lease and summoned him to appear before the Florence Magistrate.
By a decision of 13 July 1987, which was made enforceable on 18 March 1988, the Florence Magistrate upheld the validity of the notice to quit and ordered that the premises must be vacated by 31 December 1988. Enforcement proceedings were subsequently started.
On 30 December 1992, the applicant became the owner of the apartment.
On 12 October 1994, a notice was served on the tenant requiring him to vacate the premises.
On 25 November 1994, a notice was served on the tenant informing him that the order for possession would be enforced by a bailiff on 13 December 1994.
Between 13 December 1994 and 30 May 1996, the bailiff made 4 attempts to recover possession, on 13 December 1994 ,14 June 1995, 9 January 1996 and 30 May 1996, but to no avail, as the applicant was never granted the assistance of the police enforcing the order for possession.
In the meantime, on 19 January 1996, the applicant had made a statutory declaration that he urgently required the premises as accommodation for himself.
On 8 October 1996, the applicant and the tenant reached an agreement, as a result of which, on 30 October 1996, the tenant vacated the premises.
B. Relevant domestic law
The relevant domestic law is described in the Immobiliare Saffi v. Italy judgment of 28 July 1999, to be published in the Court’s official reports, §§ 18-35.
